 4:19-cr-03117-JMG-CRZ Doc # 127 Filed: 09/01/21 Page 1 of 2 - Page ID # 426




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3117

      vs.
                                                          ORDER
JOSE G. AGUILERA NEGRETE,

                  Defendant.



      Defendant’s retained counsel, James Martin Davis, passed away suddenly
and therefore cannot represent Defendant at this time. Defendant is eligible for
appointed counsel pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, and
the Amended Criminal Justice Act Plan for the District of Nebraska.

      IT IS ORDERED:

      1)    On the court’s own motion, James Martin Davis is withdrawn as
            counsel for the Defendant.

      2)    The clerk shall delete James Martin Davis from any future ECF
            notifications herein.

      3)    The clerk shall forward this memorandum and order to the Federal
            Public Defender.

      4)    The Federal Public Defender for the District of Nebraska is
            appointed to represent the above named defendant in this matter. In
            the event that the Federal Public Defender accepts this appointment,
            the Federal Public Defender shall forthwith file an appearance in this
            matter. In the event the Federal Public Defender should decline this
            appointment for reason of conflict or on the basis of the Criminal
            Justice Act Plan, the Federal Public Defender shall forthwith provide
            the court with a draft appointment order (CJA Form 20) bearing the
            name and other identifying information of the CJA A Panel attorney
 4:19-cr-03117-JMG-CRZ Doc # 127 Filed: 09/01/21 Page 2 of 2 - Page ID # 427




           identified in accordance with the Criminal Justice Act Plan for this
           district.

     5)    The newly appointed counsel shall promptly file an entry of
           appearance on behalf of Defendant.

September 1, 2021.
                                         BY THE COURT:

                                         s/Cheryl R. Zwart
                                         United States Magistrate Judge
